Citation Nr: 1433826	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-33 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).  

2.  Entitlement to an effective date earlier than June 1, 2007, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980, and from August 2005 to December 2006.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in relevant part, denied service connection for a thoracolumbar spine disability.  

The Veteran testified before the undersigned in December 2010.  In May 2011, the Board remanded the claim of entitlement to service connection for a thoracolumbar spine disability to the Agency of Original Jurisdiction (AOJ) for additional development.  The claim has since been returned to the Board for further appellate review.  

The Veteran also appealed the denial of service connection for a psychiatric disorder, which was remanded by the Board for additional development in May 2011.  As a result of that development, the AOJ granted service connection for anxiety disorder with posttraumatic stress disorder (PTSD) symptoms in an August 2012 rating decision and the Veteran did not file a notice of disagreement (NOD) with that decision.  Therefore, the August 2012 decision is considered a full grant of the benefits sought, and this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In addition to paper claims file, the Board has reviewed the Veteran's electronic file in Virtual VA and the Veterans Benefits Management System (VBMS).  Additional VA treatment records have been added to the Veteran's electronic file since the most recent November 2012 supplemental statement of the case (SSOC).  This evidence shows continued treatment for low back pain and is essentially duplicative of the evidence already considered by the AOJ.  Therefore, the Board does not find the evidence pertinent and a remand for referral of this evidence to the AOJ for review is unnecessary.  See 38 C.F.R. § 20.1304(c) (2013).

The electronic file in VBMS also reflects that the Veteran filed a claim for an increased rating for a left shoulder disability, a claim for service connection for degenerative arthritis secondary to DDD of the thoracolumbar spine, and an application to reopen a previously denied claim for service connection for a lung disorder.  See May 2014 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).  These issues have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an earlier effective date for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A thoracolumbar spine disability, to include DDD and DJD, was not incurred coincident with active duty service.

2.  The Veteran's DDD of thoracolumbar spine, first shown by January 1997 magnetic resonance imaging (MRI), was not aggravated by active duty service from August 2005 to December 2006.

3.  Thoracolumbar spine arthritis did not manifest within one year of discharge from active duty service; and the preponderance of the most probative evidence does not establish a nexus between any current thoracolumbar spine disability and active duty service.  


CONCLUSION OF LAW

A thoracolumbar spine disability, to include DDD and DJD, was not incurred or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his preexisting thoracolumbar spine disability was aggravated during active duty service from August 2005 to December 2006.  He testified that his back was aggravated by having to wear individual body army and carry heavy gear during his deployment during the Persian Gulf War.  See Board Hearing Transcript (Tr.) at 16.  For the reasons explained below, the Board finds that service connection for a thoracolumbar spine disability is not warranted.

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements were met in this case by a June 2007 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of the evidence he should provide, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined.  This letter was provided to the Veteran prior to the September 2007 rating decision now on appeal.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified and available post-service VA and private treatment records.  In addition, the Veteran's records from the Social Security Administration (SSA) were also obtained.

The Veteran was evaluated in conjunction with his thoracolumbar spine disability in August 2007 and June 2012.  Because the AOJ required clarification, it obtained another VA medical opinion in October 2012.  As will be discussed later, the August 2007 VA examiner did not have access to the Veteran's STRs from his reserve service and second period of active duty.  Therefore, her opinion regarding etiology has little, if any, probative value.  The June 2012 VA examiner and the October 2012 physician reviewed the claims file, including all pertinent STRs, noted and considered the Veteran's reported symptoms and assertions, and noted the pertinent findings.  The June 2012 and October 2012 VA examiners provided rationales for their opinions.  Therefore, the Board finds the evidence adequate to make a determination on the claim herein decided.  See Barr, 21 Vet. App. at 311 (2007); Stefl, 21 Vet. App. at 124-25 (2007). 

Regarding the Board's May 2011 remand, the AOJ took the necessary steps to obtain any outstanding treatment records, including VA treatment records from the Brockton VA Medical Center (VAMC).  As noted above, the AOJ also scheduled the Veteran for an appropriate VA examination in June 2012 and obtained a supplemental medical opinion in October 2012.  As such, the Board finds that the AOJ has substantially complied with the May 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in December 2010.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Additionally, as noted above, the Board remanded the issue herein decided in May 2011 for development of evidence to assist the Veteran with his appeal.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.

II.  Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(b) (2013).

Where a disability is noted upon entry into service or otherwise found to have preexisted service, the appellant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If evidence is presented which establishes that the preservice disability underwent an increase in severity during service, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

III.  Factual Background and Analysis

The Veteran's STRs from his first period of active duty are unremarkable for any treatment, complaint, or diagnoses related to a low back disability.  His August 1977 entrance examination and his August 1980 separation examination indicate that his spine was normal and he denied any recurrent back pain.  

A December 1986 VA Medical Certificate reflects that the Veteran complained of low back pain while moving a piece of equipment at work.  He noted a history of back trauma four years earlier with "5 crushed vertebrae."  The assessment was musculoskeletal low back pain.  Ten days later, it was noted that the lumbosacral strain had resolved.  

The Veteran injured his back while working for the United States Postal Service in the mid-1990s.  A January 1997 MRI of the lumbosacral spine showed minimal DDD at the L4-5 level with very mild, broad-based disc bulging and no evidence of spinal stenosis.  There was also mild DDD at the L5-S1 level without other abnormality.  A Fitness for Duty Examination was conducted by Dr. A.T. in May 1997.  The report indicates that the Veteran injured his back lifting, pushing or pulling an object in October 1995 with reoccurrences in February and August 1996.  The Veteran underwent chiropractic care and physical therapy, which he stated helped a lot.  It was noted that the physical examination was entirely negative and that the MRI suggested mild degenerative disease that would not be unusual for his age.  Dr. A.T. opined that there was nothing significant that would preclude him from doing normal duty with proper lifting and bending techniques.  

The Veteran's Army Reserve records indicate that he was put on a permanent P2 profile in August 1997 for DDD.  It was noted that he was limited to walking only with no running, sit-ups, or push-ups.  An April 1999 Report of Medical Examination reflects that he had DDD with full range of motion of his spine.  On the corresponding report of medical history, he denied recurrent back pain and requested that his permanent profile be lifted.  A March 2001 Report of Medical Examination reflects that the Veteran's spine was normal and that he had a P2 profile.  On the corresponding report of medical history, he reported having a history of recurrent back pain and it was noted he had an injury without residuals four years earlier.  An October 2003 Annual Medical Certificate reflects that the Veteran continued to have permanent profile (walking only) and that he was under chiropractor care.  A July 2005 Medical Certificate also noted a permanent profile; his case was reviewed by the State Surgeon and he was deemed fit for deployment.  

An August 2005 Pre-Deployment Health Assessment reflects that the Veteran reported that his health was very good.  It was noted that he had a P2 profile because of his back and that he could not run.  A September 2005 Post-Deployment Health Assessment reflects that the Veteran denied having back pain.  In January 2006, the Veteran reported back pain after moving some boxes.  He believed he twisted his back the wrong way.  Physical therapy was recommended for a couple weeks.  A January 2006 MRI of the lumbosacral spine showed DDD with bulging at the L4-L5 and L5-S1 levels.  A MRI of the thoracic spine showed degenerative changes at the T7-T8, T8-T9, and T9-T10 levels.  The impression was mild DDD of the lumbosacral spine and mild multi-level DDD of the thoracic spine.  It was noted that the Veteran had mechanical low back pain, which was improving with conservative measures.  The Veteran returned to duty with a P2 profile for DDD.  On his November 2006 Post-Deployment Health Assessment, the Veteran reported having had back pain during his deployment, but denied having back pain at that time.  He reported that his health was excellent.

A January 2007 VA H&P Core - Managed Care note reflects that the Veteran was having difficulty transitioning home.  He reported having back pain that began before deployment but flared-up while he was in Kuwait.  He said he had pain most days with some days better than others.  He also stated that when it was bad, the pain radiated into his lower extremities.  An April 2007 H&P note reflects that the Veteran had chronic low back pain.  

An August 2007 VA examination report reflects that the Veteran reported that he injured his back lifting boxes during service in January 2006.  He was diagnosed with lumbosacral and thoracic spine DDD.  The examiner noted that the spine condition was diagnosed in the military and was at least as likely as not related to his military service.  

An August 2010 VA rheumatology consultation note reflects the Veteran was referred for left shoulder and back pain, which was indicated to probably be due to DJD.  He was educated on the natural course of DJD and encouraged to continue with muscle strength exercises.  A January 2011 primary care note reflects that his back pain was not well-controlled with medication.  

A May 2011 private MRI of the Veteran's lumbar spine reflects that there were degenerative changes at the L3-L4 and L5-S1 levels with no limited stenosis and the suggestion of extremely shallow right posterolateral protrusion at the L4-L5 level.  

A July 2011 VA rheumatology note reflects that the Veteran was seen by an outside pain clinic and had a lumbar spine MRI that showed DJD disease at several levels, particularly at L3, L4, and L5-S1.  There was no definite nerve impingement or neuroforaminal narrowing.  It was noted that he had a cortisone injection and responded reasonably well.  

A June 2012 VA examination was conducted by a nurse practitioner.  The report of a June 2012 VA examination reflects diagnosis of back sprain with a date of 1995 and a diagnosis of DJD with a date of diagnosis in February 2009.  It was noted that February 2012 X-rays showed minor L5-S1 joint space narrowing and a March 2012 MRI showed very minor degenerative changes at the L4-L5 level.  The examiner opined that the Veteran's claimed condition was at least as likely as not incurred in or caused by an in-service injury, event, or illness.  She further opined that the claimed condition, which clearly and unmistakable existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness.  She explained that the Veteran began to experience back pain in 1995, but reinjured his back while serving in Iraq in 2006.  She noted that his duties required him to lift and wear heavy equipment, jump out of transport vehicles, and march with 80 pounds of ammunition and protective gear.  She opined that his preexisting back condition was aggravated by his back injury beyond its natural progression and that he now suffered from DJD.  In September 2012, the AOJ requested that the examiner comment on the baseline level of severity prior to aggravation.  The examiner noted that the Veteran had back complaints in the mid-1980s and was "seen again in 1995, however, this Veteran was deemed fit for duty and was deployed to Iraq in 2006."  The examiner further noted that the Veteran was seen by a flight surgeon in January 2006 and that MRIs showed degenerative changes and disc bulging but no stenosis.  Based on this, the examiner concluded that the Veteran's "back sprain had progressed to DJD of the spine." 

In October 2012, the AOJ requested further clarification via an "independent" medical opinion.  This was obtained by a VA physician, Dr. J.W.M.  The physician thoroughly reviewed the claims file, including the January 1997 MRI and the June 2012 VA examiner's opinions.  The physician opined that the Veteran's thoracolumbar spine condition of DDD of the lumbar spine clearly and unmistakably existed prior to his active duty service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale was that the MRI dated back to the timeframe of onset showed DDD of the thoracolumbar spine and that the condition had not progressed when it was re-imaged in 2006.  

In this case, the first and second elements required for service connection have been established.  The Veteran has a current disability of the thoracolumbar spine, diagnosed as DDD and DJD.  Regarding an in-service injury, disease, or event, the evidence shows that he injured his back lifting boxes during active service in January 2006.  He has also presented competent and credible testimony that his duties during active service required him to wear and carry heavy gear.  The question remains whether his current thoracolumbar spine DDD and DJD are related to his active service.  

The evidence indicates that the DDD preexisted the Veteran's second period of active duty.  It was first documented in a 1997 MRI, the Veteran was put on a permanent profile, and this was noted at his August 2005 Pre-Deployment Health Assessment.  Because the condition was "noted" at entry, the presumption of soundness does not apply.  Rather, the evidence must show that the preexisting DDD was aggravated by active service.

Regarding the question of aggravation, the weight of the evidence suggests that there was an increase in the severity of the disability during active service from August 2005 to December 2006.  The Veteran's STRs reflect that he experienced back pain after lifting some boxes in January 2006.  Although the November 2006 Post-Deployment Health Assessment suggests that the back pain resolved, the January 2007 VA outpatient treatment record indicates that he continued to experience pain.   Based on this evidence, the Board finds that there was an increase in severity of the disability during active service.  Therefore, the presumption of aggravation applies.  

To rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase was due to the natural progress of the condition.  See 38 C.F.R. § 3.306(b).  As to this issue, the Board recognizes that there are conflicting medical opinions of record; however, for the reasons explained below, the Board finds that the October 2012 VA physician's opinion is probative and carries the most weight.

Under such circumstances, the Board's duty is to assess the probative value of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Where there is conflicting medical evidence, the Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.  Accordingly, in determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  A VA examiner, however, need not discuss each piece of favorable evidence in the record.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012). 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative weight of a medical opinion comes from its reasoning, and the lack of discussion as to how the medical conclusions were arrived at prevents a proper assessment of whether those conclusions were based on a sufficient evidentiary basis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Horn v. Shinseki, 25 Vet. App. 231, 241-42 (2012).  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  However, a VA examination is not nonprobative simply because the opinion does not "explicitly lay out the examiner's journey from the facts to a conclusion."  Monzingo, 26 Vet. App. at 106.  Rather, the VA examination report "must be read as a whole" to determine the examiner's rationale.  Id.  Consequently, if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  Id.  

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

Here, the evidence in favor of the Veteran's claim consists primarily of the August 2007 and June 2012 VA examiners' opinions.  As noted above, the Veteran's STRs pertaining to the Veteran's reserve service and second period of active duty were associated to the claims file in February 2009 - after the August 2007 VA examination.  Because the August 2007 VA examiner did not have access to this evidence, her opinion that the Veteran's thoracolumbar spine disability was incurred during active service has no probative value.  The Board also finds the June 2012 VA examiner's opinion lacks probative value.  Her opinion seems to be based on the assumption the Veteran only had a "back sprain" in 1995 and that he was first diagnosed with DJD by an MRI in Kuwait.  The examiner discussed "back pain" in 1995 but makes no mention of the 1997 MRI that showed DDD or the fact that the Veteran was placed on permanent profile for DDD prior to his deployment in August 2005.  For these reasons, the Board finds that the June 2012 VA examiner's opinion that the Veteran's back disability was aggravated beyond its natural progression lacks probative value.  

On the other hand, the Board finds the October 2012 VA physician's opinion that the Veteran's DDD clearly and unmistakably was not aggravated beyond its natural progression by active duty service significantly probative.  The physician reviewed the claims file and specifically noted the January 1997 MRI findings showing DDD.  The examiner compared these findings to the MRI findings in service and explained that the condition had not progressed.  Furthermore, the October 2012 opinion was offered by a physician whereas the June and September 2012 opinions were provided by a nurse practitioner.  Although a nurse practitioner is presumed competent to provide such a medical opinion, a physician has more training and expertise.  For these reasons, the Board finds the October 2012 VA physician's opinion has significant probative value and is afforded more weight.  

The Board notes that the evidence also indicates that the Veteran has been diagnosed with DJD of the thoracolumbar spine.  It is unclear, but it appears that the terms DDD and DJD have been used somewhat interchangeably in the record.  To the extent the Veteran has been diagnosed with DJD, as opposed to DDD, the Board notes that DJD was not shown in service and did not manifest to a compensable degree within one year of discharge from service.  The June 2012 VA examiner indicated that DJD was first diagnosed in February 2009.  The VA outpatient treatment records note probable DJD in October 2010.  As discussed above, the most probative evidence of record is the medical opinion of the October 2012 VA physician who diagnosed the Veteran with DDD rather than DJD.  Furthermore, he opined that the Veteran's thoracolumbar spine disability preexisted service and clearly and unmistakably was not aggravated beyond its natural progression by active service.

The Board has carefully considered the Veteran's lay statements attributing his current back problems to active service.  The Veteran is competent to describe his symptoms before, during, and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the questions of in-service incurrence and aggravation are complex medical issues that go beyond a simple and immediately observable cause-and-effect relationship.  Additionally, the Board finds the October 2012 VA physician's opinion more probative for the reasons described previously.  While the Veteran's statements have been considered, the opinion of a trained medical professional is more probative.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against entitlement to service connection for a thoracolumbar spine disability.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a thoracolumbar spine disability, to include DDD and DJD, is denied.


REMAND

In a June 2013 rating decision, the AOJ granted entitlement to a TDIU effective October 17, 2007.  (See electronic file in VBMS).  In a September 2013 Statement in Support of Claim, the Veteran indicated that he disagreed with the effective date assigned and requested an effective date of April 4, 2007.  The Board interprets this statement as an NOD.  In a February 2014 rating decision, the AOJ granted an earlier effective date of June 1, 2007; however, this was not a full grant of the benefits requested and the Veteran has not otherwise indicated that he is satisfied with the benefits awarded.  Hence, the NOD remains unprocessed.  The United States Court of Appeals for Veterans Claims (Court) has held that an unprocessed NOD should be remanded, not referred, to the AOJ for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing entitlement to an effective date earlier than June 1, 2007, for the grant of TDIU.  The Veteran should be advised of the need to file a substantive appeal if he wishes to complete his appeal of this issue.  If an appeal is perfected, then the appeal should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


